EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Torrey Spink on 11 January 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 12, line 4, “moved axially” has been replaced with -- moved in an axial direction --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and its dependents, the indicated allowable subject matter from dependent claim 5 has been incorporated into claim 1.  Reasons for allowance for this subject matter was set forth in the Non-Final Office-action of 11 September 2020.
With respect to claims 12 and 17 and dependents, the indicated allowable subject matter from claim 5 has been incorporated into these independent claims.  The prior art of record either alone or in combination does not teach or fairly suggest a method of controlling a pump or non-transitory medium having instructions for perform the recited steps or instructions including specifically determining an axial position of the impeller; and causing, with a field oriented control device, the impeller to be moved in 
The claimed field oriented control device is a 35 U.S.C. 112(f) limitation interpreted as set forth in the previous Non-Final Office-action. That is, the field oriented control device denotes a specific control designed and configured to operate as disclosed in the instant specification at para.’s 0088 & 0089.  The application of this specific control to a pump having an axially movable levitating impeller is not contemplated by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J HANSEN/Primary Examiner, Art Unit 3746